OPINION — AG — QUESTION: "* * * A CLAIM FOR GROCERIES FURNISHED THE HOSPITAL HAD ATTACHED TO THE CLAIM FORM, ITEMIZED TICKETS SHOWING EACH ITEM PURCHASED — THE PRICE OF EACH ITEM — THE DATE OF PURCHASE AND THE SIGNATURE OF THE PARTY RECEIVING DELIVERY; AND ON THE CLAIM FORM ITSELF SHOWED — 'GROCERIES AS PER ITEMIZED TICKETS ATTACHED.' WITH CORRECT TOTAL AND PROPERTY EXECUTED * * *" AND ALSO "* * *  DOES IT COMPLY WITH THE REQUIREMENTS OF THE LAW?" ANSWER: A SITUATION SIMILAR TO THAT PRESENTED IN YOUR REQUEST WAS CONSIDERED IN OPINION NO. 64-316, DATED AUGUST 18, 1964. THEREIN WE HELD SUCH PROCEDURE SUFFICIENTLY COMPLIED WITH SECTIONS 301 AND 410.8 SUPRA. WE HEREBY REAFFIRM SAME AND A COPY OF SAID OPINION IS ENCLOSED HEREIN FOR YOUR CONSIDERATION. AFFIRMATIVE. CITE: 19 O.S. 1961 410.8 [19-410.8], 62 O.S. 1961 301 [62-301] (LEE W. COOK)